Exhibit 10.3

RETENTION AGREEMENT

BETWEEN

EFUNDS CORPORATION

AND

PAUL F. WALSH

DATED AS OF

February 26, 2007

1

WALSH AGREEMENT

EFUNDS

RETENTION AGREEMENT

AGREEMENT (this “Agreement”), by and between eFunds Corporation, a Delaware
corporation (the “Company”), and Paul F. Walsh (the “Executive”), dated as of
February 26, 2007 (the “Effective Date”). Capitalized terms used in this
Agreement that are not defined in the operative provisions shall have the
meanings ascribed to them in the Exhibit “B” hereto.

1. Employment Period. The Company hereby agrees to continue to employ the
Executive and the Executive hereby agrees to remain in the employ of the Company
subject to the terms and conditions of this Agreement, for the Employment
Period. The term “Employment Period” means the period commencing on the date
hereof and ending on the Initial Retirement Date or, if this Agreement is
extended pursuant to the following sentence, the period ending on the last day
of such extension. This Agreement will be automatically extended for successive
additional one-year periods following the Initial Retirement Date unless, at
least six months prior to the then-scheduled expiration of the Employment
Period, the Company based upon a determination by its Board of Directors (the
“Board”) or the Executive shall give notice to the other party that the
Employment Period shall not be so extended. Executive shall retire from further
employment with the Company upon the expiration of the Employment Period.

2. Terms of Employment.



  (a)   Position.



  (i)   Commencing on the date hereof and for the remainder of the Employment
Period, the Executive shall serve as the Chief Executive Officer and Chairman of
the Board of the Company. The Executive shall be based in Scottsdale, Arizona.



  (ii)   During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
his full time during normal business hours to the business and affairs of the
Company and to use his good faith efforts to perform such responsibilities.
During the Employment Period, the Executive may, so long as such activities do
not interfere with the performance of his responsibilities to the Company in
accordance with this Agreement, continue the corporate directorships on which
the Executive serves, if any, as of the date hereof and such other corporate
directorships as are consented to by the Board.



  (b)   Compensation.



  (i)   Base Salary. During the Employment Period, the Company shall pay the
Executive a minimum base salary (the “Annual Base Salary”) of $670,000 per year
(or such higher amount as may be determined at the discretion of the
Compensation Committee of the Board (the “Compensation Committee”)), which will
be paid in accordance with the Company’s regular payroll policies as in effect
from time to time.



  (ii)   Annual Bonus. In addition to Annual Base Salary, the Executive shall be
eligible to be paid, for each fiscal year ending during the Employment Period,
an annual bonus (the “Annual Bonus”). The Executive’s minimum target Annual
Bonus will be 100% of the Annual Base Salary actually paid to the Executive for
that fiscal year (or such higher percentage as may be determined in the
discretion of the Compensation Committee). The amount of the Annual Bonus
actually paid to the Executive for any given fiscal year may be higher or lower
than the target Annual Bonus and will be determined in accordance with the
performance parameters established under, and the other terms and conditions of,
the Company’s existing Annual Incentive Plan (or any comparable successor plan).
Any Annual Bonus earned by the Executive shall be paid no later than the end of
the third month following the fiscal year for which the Annual Bonus is awarded,
unless the Executive shall elect to defer the receipt of such Annual Bonus in
accordance with the terms and conditions of any deferred compensation plan
established by the Company. If the Employment Period shall expire prior to the
end of a given fiscal year, the bonus, if any, payable for the portion of the
year during which the Executive was employed shall be determined by the
Compensation Committee.



  (iii)   Stock Options and Other Equity Awards. The Executive shall be entitled
to participate in the eFunds Corporation 2006 Stock Incentive Plan (or any
comparable successor plan) on generally the same terms and conditions as the
other senior executive officers of the Company (the “Senior Executives”), it
being understood and agreed that the Executive will be eligible for option and
other equity awards commensurate with the Executive’s status as Chief Executive
Officer.



  (iv)   Savings, Retirement and Other Incentive Plans. The Executive shall be
entitled to participate in all other incentive, savings, deferred compensation,
stock purchase and retirement plans, practices, policies and programs applicable
generally to the other Senior Executives.



  (v)   Welfare Benefit Plans. The Executive and/or the Executive’s family, as
the case may be, shall be eligible to participate in all welfare benefit plans,
practices, policies and programs generally provided by the Company to its Senior
Executives (including, without limitation, medical, prescription, dental,
disability, employee life, group life, accidental death and travel accident
insurance plans and programs).



  (vi)   Expenses. The Executive shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by the Executive in
furtherance of the Executive’s duties in accordance with the then prevailing
policies, practices and procedures of the Company.



  (vii)   Fringe Benefits. The Executive shall be entitled to fringe benefits,
including, without limitation, tax and financial planning services, use or
reimbursement for the use of an automobile, as the case may be, and payment of
related expenses, in accordance with the plans, practices, programs and policies
of the Company.



  (viii)   Vacation. The Executive shall be entitled to six weeks of paid time
off per year and shall be entitled to standard Company holidays in accordance
with the plans, policies, programs and practices of the Company.



  (ix)   Retention Awards and Amendments to Restricted Stock Right Award and
Stock Option Award Agreement. On the Effective Date, the Company shall make a
grant of a Stock Option and a Restricted Stock Unit to the Executive (the
“Retention Awards”) in accordance with the terms and conditions set forth in
that certain Retention Stock Option Award Agreement and the Retention Restricted
Stock Unit Award Agreement attached as Exhibit “D” and Exhibit “E” hereto,
respectively, and the Company and the Executive shall amend that certain 2004
Award Agreement (the “Existing Long-Term RSU Award”) in accordance with the
terms and conditions set forth in that certain Amendment to 2004 Award Agreement
attached as Exhibit “F” hereto and that certain Restricted Stock Right Award
Agreement, dated January 13, 2005 (the “2005 Award Agreement”), in accordance
with the terms and conditions set forth in that certain Amendment to 2005 Award
Agreement attached as Exhibit “G” hereto.

3. Termination of Employment.

Any purported termination of the Executive’s employment during the Employment
Period (other than by reason of the death of the Executive) shall be
communicated by a Notice of Termination given by the party seeking to terminate
such employment to the other party hereto in accordance with Section 11(d) of
this Agreement. Notwithstanding the existence of any dispute regarding the
characterization of the reasons for any termination, the date of termination of
the employment of the Executive (the “Termination Date”) shall be the date set
forth in the Notice of Termination. If either party has given notice of
non-extension pursuant to Section 1 above, then no Notice of Termination need be
given in connection with Executive’s retirement at the scheduled expiration of
the Employment Period and “Termination Date” in that case shall be deemed to be
the last day of the Employment Period.



  (a)   Termination by the Company Without Cause; Resignation by the Executive
for Good Reason. If, during the Employment Period, the Executive’s employment
shall be terminated by the Company without Cause or the Executive resigns for
Good Reason, then:



  (i)   the Company shall make a lump sum cash payment to Executive equal to the
sum of (x) the Executive’s Annual Base Salary through the Termination Date to
the extent not theretofore paid, (y) any Annual Bonus paid or payable, including
previously deferred amounts, in respect of the most recently completed fiscal
year of the Company to the extent such amount is determinable and not
theretofore paid, together with any previously deferred amounts, and (z) any
vacation pay accrued by the Executive through the Termination Date (the sum of
the amounts described in clauses (x), (y) and (z) shall be hereinafter referred
to as the “Accrued Obligations”). In the event the Executive’s Annual Bonus for
the most recently completed fiscal year of the Company is not determinable on
the Termination Date, such Annual Bonus shall (subject to any deferral election
made by the Executive) be paid to Executive in a lump sum, in cash, as soon as
administratively feasible after the date the amount of such Annual Bonus is
determined and in any event prior to the expiration of the three month period
referenced in Section 2(b)(ii). Any other amounts payable pursuant to this
Section 3(a)(i) shall be paid as soon as administratively feasible following the
Termination Date;



  (ii)   subject to the provisions of Section 3(e) below, the Company shall pay
to the Executive in equal installments on the Company’s regular payroll dates
over the twenty-four (24) months following the Termination Date (the
“Termination Payment Period”), an aggregate amount (the “Termination Amount”)
equal to two (2) times the Executive’s Annual Base Salary in effect on the
Termination Date and two (2) times the target Annual Bonus with respect to the
Company’s fiscal year in which the Termination Date occurs;



  (iii)   except with respect to the Retention Awards (which shall vest in
accordance with the terms thereof) and except to the extent that provisions that
are more favorable to the Executive are contained in Executive’s option and
other equity award agreements, (1) all options and any other unvested equity
based awards (including, without limitation, restricted stock) that are granted
to the Executive after the Effective Date and that are scheduled to vest on or
after the Termination Date and the Existing Long Term RSU Award shall vest in
their entirety on the Termination Date and (2) any options that are granted to
the Executive after the Effective Date which are vested on the Termination Date
or vest pursuant to this Subsection (iii) may be exercised until the earlier of
(x) the second anniversary of the Termination Date and (y) the expiration date
of such options; and



  (iv)   the Company shall provide the Executive and his dependents with group
healthcare benefits under the Company’s group healthcare plans for a period
ending on the earlier of twenty-four (24) months after the Termination Date or
the date that the Executive becomes eligible to participate in group healthcare
plans of any successor employer.

Notwithstanding the foregoing, Subsections (ii), (iii) and (iv) of this Section
3(a) shall be null and void and the Company shall have no obligations thereunder
unless the Executive shall have timely executed and delivered the Release
attached to this Agreement as Exhibit A within ten (10) days after the Company’s
request therefor as described below and the seven (7) day rescission period
referenced in Section 1(c) thereof shall have expired without the Executive
having sent a notice of revocation or rescission to the Company, at which point
any accrued amounts (“Termination Payments”) which are then payable under such
subsections shall be paid to Executive as soon as administratively feasible. The
Company agrees to deliver to the Executive a written request for the execution
and delivery of the Release on or within five (5) days before or after the
Termination Date.



  (b)   Termination by the Company for Cause; Resignation by the Executive
Without Good Reason Prior to Initial Retirement Date. If the Executive’s
employment shall be terminated by the Company for “Cause” during the Employment
Period or if the Executive resigns without “Good Reason” prior to the Initial
Retirement Date (as both terms are hereinafter defined), then:



  (i)   the Company’s only obligations to the Executive shall be for the payment
of any Accrued Obligations owed to the Executive on the Termination Date, which
shall (subject to any deferral election by the Executive) be paid as soon as
administratively feasible after the Termination Date; and



  (ii)   except to the extent that provisions that are more favorable to the
Executive are contained in the Executive’s option and other equity award
agreements, (1) all unvested options and any other unvested equity based award
(including, without limitation, restricted stock) held by the Executive shall be
forfeited on the Termination Date and (2) any options held by the Executive that
are vested on the Termination Date may be exercised until the earlier of
(x) ninety (90) days after the Termination Date and (y) the expiration date of
such options.



  (c)   Termination by Reason of Death, Retirement or Resignation by the
Executive Without Good Reason after the Initial Retirement Date. The Executive’s
employment shall terminate upon his death during the Employment Period, his
Retirement upon the expiration of such Employment Period or his resignation
without Good Reason after the Initial Retirement Date. In the event of such
termination:



  (i)   the Company shall pay the Executive (or his heirs, estate or legal
representatives, as the case may be) an amount equal to any Accrued Obligations
owed to the Executive on the Termination Date, which shall (subject to any
deferral election by the Executive) be paid as soon as administratively feasible
after the Termination Date;



  (ii)   except with respect to the Retention Awards (which shall vest in
accordance with the provisions thereof) and except to the extent that provisions
that are more favorable to the Executive are contained in the Executive’s option
and other equity award agreements, (1) in the event of the Executive’s death,
Retirement or resignation without Good Reason after the Initial Retirement Date
all unvested options and any other unvested equity based awards (including,
without limitation, restricted stock) that are granted to the Executive after
the Effective Date and the Existing Long-Term RSU Award shall vest on the
Termination Date and (2) any options that are granted to the Executive after the
Effective Date which are vested on the Termination Date or vest pursuant to this
Subsection (ii) may be exercised until the earlier of (x) the second anniversary
of the Termination Date and (y) the expiration date of such options; and



  (iii)   the Company shall provide the Executive and his dependents with group
healthcare benefits under the Company’s group healthcare plans for a period
ending on twenty-four months (24) after the Termination Date.



  (d)   Termination by Reason of Disability. If the Executive incurs a
Disability during the Employment Period, the Company may give a Notice of
Termination to the Executive of its intention to terminate the Executive’s
employment by reason of such Disability. In such event, the Executive’s
employment with the Company shall automatically terminate on the 30th day after
the date of such Notice of Termination (unless such Termination Date is extended
by the Board) if the Executive shall not have returned to full-time performance
of the Executive’s duties within such thirty (30) day notice period. In the
event of such termination:



  (i)   the Company shall pay the Executive (or his heirs, estate or legal
representatives, as the case may be) an amount equal to any Accrued Obligations
owed to the Executive on the Termination Date, which shall (subject to any
deferral election by the Executive) be paid as soon as administratively feasible
after the Termination Date;



  (ii)   except with respect to the Retention Awards (which shall vest in
accordance with the provisions thereof) and except to the extent that provisions
that are more favorable to the Executive are contained in the Company’s standard
form option and other equity award agreements, (1) all unvested options and any
other unvested equity based awards (including, without limitation, restricted
stock) that are granted to the Executive after the Effective Date and the
Existing Long-Term RSU Award shall vest on the Termination Date and (2) any
options that are granted to the Executive after the Effective Date which are
vested on the Termination Date or vest pursuant to this Subsection (ii) may be
exercised until the earlier of (x) the second anniversary of the Termination
Date and (y) the expiration date of such options; and



  (iii)   the Company shall provide the Executive and his dependents with group
healthcare benefits under the Company’s group healthcare plans for a period
ending on twenty-four (24) months after the Termination Date.

(e) Section 409A Specified Employee Requirement.



  (i)   If, at the time of a termination of employment as described in Section
3(a) above, the Executive is a “Specified Employee,” for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code), then,
except as provided in clause (ii) below, (A) the Executive shall have no right
to receive any payments under Section 3(a) until the first business day on or
after the 185th day following the Termination Date (the “Permitted Payment
Date”) and (ii) all amounts which he would have received during such period (but
for the operation of this provision) shall be paid in a lump sum on the
Permitted Payment Date. Thereafter, equal bi-monthly payments shall be made on
the Company’s regular payroll dates during the balance of the Termination
Payment Period until the Termination Amount shall have been fully paid.



  (ii)   This Section 3(e) above is intended to achieve compliance with the
requirements of Section 409A(a)(i) and Section 409A(a)(2)(B)(i) of the Code (the
“Specified Employee Requirement”). If, following the issuance of final
regulations under Section 409A, in the opinion of counsel selected by the
Executive and acceptable to the Company, which opinion shall not be qualified
except as to changes in the law, all or part of the amounts described in
Section 3(e)(i) above may be paid at the time or times described in Section 3(a)
in compliance with the Specified Employee Requirement, then payment of such
compliant amounts shall be made on the dates provided in Section 3(a), with any
payment required to be made on the Permitted Payment Date being reduced by any
compliant amount so paid. The cost of such counsel shall be borne equally by the
Executive and the Company.

4. No Offset. The Company’s payment obligations hereunder are absolute and
unconditional and shall not be subject to offset, counterclaim, recoupment,
defense or any other right the Company may have against him or anyone else.

5. Nonexclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any benefit plan for which
the Executive may qualify nor shall anything herein limit or otherwise affect
such rights as the Executive may have under any contract or agreement with the
Company. Amounts that are vested benefits or that the Executive is otherwise
entitled to receive under any benefit plan, contract or agreement with the
Company at or subsequent to the Termination Date shall be payable in accordance
with such plan, contract or agreement except as explicitly modified by this
Agreement.

6. No Obligation to Mitigate; Expenses of Contests.



  (a)   No Obligation to Mitigate. In no event shall the Executive be obligated
to seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement,
and, except as specifically provided in this Agreement, such amounts shall not
be reduced whether or not the Executive obtains other employment.



  (b)   Expenses. The Company shall reimburse the Executive for the reasonable
cost incurred in finalizing this Agreement and any related plans or agreements.
Each party shall be responsible for its own legal and professional fees and
other expenses incurred as a result of any contest by the Executive, by the
Company or others of the validity or enforceability of, or liability under, any
provision of this Agreement or the Release Agreement (including as a result of
any contest by the Executive about the amount of any payment pursuant to this
Agreement).

7. Certain Additional Payments by the Company. In the event it shall be
determined that any payment or benefit received or to be received by the
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or any other plan, arrangement or agreement with the
Company, but determined without regard to any additional payments required under
Section (A) of Exhibit C) would be subject to the excise tax imposed by
Section 4999 (or any successor section) of the Internal Revenue Code of 1986, as
amended, or any interest or penalties are incurred by the Executive with respect
to such or any other excise tax, then the Executive shall be entitled to receive
additional payments in an amount determined in accordance with Exhibit C.

8. Restrictions and Obligations of the Executive.



  (a)   Consideration for Restrictions and Covenants. The parties hereto
acknowledge and agree that the principal consideration for the agreement to make
the payments provided in Section 3 hereof from the Company to the Executive is
the Executive’s compliance with the undertakings set forth in this Section 8.
Specifically, the Executive agrees to comply with the provisions of this
Section 8 irrespective of whether the Executive is entitled to receive any
payments under Section 3 of this Agreement.



  (b)   Confidentiality. The confidential and proprietary information and trade
secrets of the Company (collectively, “Confidential Information”) are among its
most valuable assets. The Company’s Confidential Information may include,
without limitation, its customer and vendor lists, database, computer programs,
frameworks, models, its marketing programs, its sales, financial, marketing,
training and technical information, and any other information, whether
communicated orally, electronically, in writing or in other tangible forms
concerning how the Company creates, develops, acquires or maintains its products
and marketing plans, targets its potential customers and operates its retail and
other businesses. Confidential Information does not include information that is
or shall have become publicly known or available, unless it shall have become
publicly known or available as a result of the Executive’s breach of his
obligations hereunder. The Company has invested, and continues to invest,
considerable amounts of time and money in obtaining and developing the goodwill
of its customers, its other external relationships, its data systems and data
bases, and Confidential Information, and any misappropriation or unauthorized
disclosure of Confidential Information in any form, would irreparably harm the
Company. The Executive shall keep confidential, and not use or disclose except
in connection with the good faith performance of his duties to the Company or as
required by law or legal process, all Confidential Information relating to the
Company and its business, which shall have been obtained by the Executive during
the Executive’s employment by the Company and which shall not be or become
public knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement). After termination of the Executive’s
employment with the Company, the Executive shall not, without the prior written
consent of the Company or as may otherwise be required by law or legal process,
communicate, divulge or use any such information, knowledge or data to anyone
other than the Company and those designated by it.



  (c)   Non-Solicitation or Hire. During the Employment Period and for a
two-year period following the Termination Date the Executive shall not, directly
or indirectly:



  (i)   without the prior written consent of the Company’s Board of Directors,
(x) solicit, encourage, cause or induce any person who is at the Termination
Date or was at any time within the six-month period preceding the Termination
Date an officer, general manager or director or equivalent or more senior level
employee of the Company or any of its subsidiaries (a “Key Employee”) to
terminate such employee’s employment with the Company or such subsidiary for the
employment of another company (including for this purpose the contracting with
any person who was an independent contractor (excluding consultant) of the
Company during such period) or (ii) employ or offer employment to any Key
Employee who is on the date of such employment or offer of employment, or was at
any time within the six-month period preceding such date, an employee of the
Company or any of its subsidiaries; or



  (ii)   take any action that would interfere with the relationship of the
Company or its subsidiaries with their suppliers and franchisees without, in
either case, the prior written consent of the Company’s Board of Directors, or
engage in any other action or business that would have a material adverse effect
on the Company.



  (d)   Non-Competition. As an essential inducement to the Company to enter into
this Agreement, and as consideration for the promises of the Company contained
herein, the Executive agrees that during the term of his employment and for a
period of twenty-four (24) months after any Termination Date (other than in
connection with a Termination for Cause), the Executive will not:



  (i)   Control or own (directly or indirectly) more than two percent of the
outstanding capital stock of or other equity interest in any Competitor; or



  (ii)   Serve as an officer, member, director, contractor, agent, consultant,
advisor or employee of or to any Competitor wherever located.



  (e)   Irreparable Injury. The Executive agrees that a breach by the Executive
of any of the terms of this Section 8 will cause great and irreparable injury
and damage to the Company and that the Company shall have a right to equitable
relief, including, but not limited to, a temporary restraining order,
preliminary injunction, permanent injunction and/or order of specific
performance, as a remedy to enforce this Section 8 or prevent a threatened
breach of this Section 8 by the Executive. In addition, the Company will be
immediately relieved of any remaining obligation to make any Termination
Payments to the Executive if the Executive should breach this Section 8.

9. Successors.



  (a)   This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.



  (b)   This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

10. Miscellaneous.



  (a)   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws.



  (b)   Captions. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.



  (c)   Amendment. This Agreement may not be amended or modified otherwise than
by a written agreement executed by the parties hereto or their respective
successors and legal representatives.



  (d)   Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:



  (i)   if to the Executive, to Paul F. Walsh, 7307 North Black Rock Trail,
Paradise Valley, AZ 85253, with a copy to Stephan G. Bachelder, Bachelder &
Dowling, P.A., 22 Free Street, Suite 201, Portland, ME 04101-3900;



  (ii)   if to the Company, to it at eFunds Corporation, Portales II, 4900 N.
Scottsdale Road, Suite 1000, Scottsdale, Arizona 85251, Attention: General
Counsel;



  (iii)   or to such other address as either party shall have furnished to the
other in writing in accordance herewith. Notice and communications shall be
effective when actually received by the addressee.



  (e)   Assistance to Company. At all times during and after the Employment
Period and at the Company’s expense for out-of-pocket expenses actually and
reasonably incurred by the Executive in connection therewith, the Executive
shall provide reasonable assistance to the Company in the collection of
information and documents and shall make the Executive available when reasonably
requested by the Company in connection with claims or actions brought by or
against third parties or investigations by governmental agencies based upon
events or circumstances concerning the Executive’s duties, responsibilities and
authority during the Employment Period, provided that this provision shall not
require the Executive to expend time or provide services in any manner or to any
degree, that would materially interfere with any subsequent employment or
consulting activity (including Board memberships), and further provided that
this provision shall not require extensive or ongoing services without
reasonable compensation therefor.



  (f)   Severability of Provisions. Each of the sections contained in this
Agreement shall be enforceable independently of every other section in this
Agreement, and the invalidity or nonenforceability of any section shall not
invalidate or render unenforceable any other section contained in this
Agreement. The Executive acknowledges that the restrictive covenants contained
in Section 8 are a condition of this Agreement and are reasonable and valid in
geographical and temporal scope and in all other respects. If any court or
arbitrator determines that any of the covenants in Section 8, or any part of any
of them, is invalid or unenforceable, the remainder of such covenants and parts
thereof shall not thereby be affected and shall be given full effect, without
regard to the invalid portion. If any court or arbitrator determines that any of
such covenants, or any part thereof, is invalid or unenforceable because of the
geographic or temporal scope of such provision, such court or arbitrator shall
reduce such scope to the minimum extent necessary to make such covenants valid
and enforceable.



  (g)   Withholding. The Company may withhold from any amounts payable under
this Agreement such Federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.



  (h)   Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision hereof or any other provision of this Agreement or
the failure to assert any right the Executive or the Company may have hereunder
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.



  (i)   Intended to Supersede. This Agreement is intended to supersede and
replace any other prior employment, severance agreements or arrangements between
the parties, including that certain Retention Agreement, dated as of November 3,
2004 (as amended, the “Prior Retention Agreement”), between the Executive and
the Company, except such Retention Agreement shall continue to apply solely for
the purpose of determining whether any termination of the Executive’s employment
was a termination of employment described in Section 3(b) of the Prior Retention
Agreement for the purpose of determining the Executive’s rights under those
certain Option Award Agreements, dated as of January 13, 2005, February 16, 2006
and February 13, 2007 and those certain Restricted Stock Unit Award Agreements,
dated as of January 13, 2005 (as amended), May 18, 2006 and February 13, 2007,
between the Executive and the Company; provided, however, that this Agreement
shall not supersede or replace that certain Change in Control Agreement, dated
as of September 16, 2002 (as amended, the “Change in Control Agreement”),
between the Executive and the Company. In addition, nothing in this Agreement is
intended to amend or modify the terms of any stock option or other equity based
agreement between the Company and the Executive that is outstanding as of the
Effective Date, except to the extent that any such award agreement is (as is the
Existing Long-Term RSU Award) and the 2005 Award Agreement expressly amended
pursuant to or as described in this Agreement.



  (j)   Survival. The obligations of the Company and the Executive under this
Agreement which by their nature may require either partial or total performance
after the expiration of the term of this Agreement shall survive such
expiration.



  (k)   Subject to Change in Control Agreement. In no event shall any amounts be
payable under this Agreement if the Executive should become entitled to any
payments pursuant to the Change in Control Agreement. This Agreement is
expressly made subject to Section XI.F. of the Change in Control Agreement.



  (l)   Delegation of Duties. Notwithstanding any other provision in this
Agreement to the contrary, the Board may delegate the responsibilities, duties
and powers specified under this Agreement to be observed or performed by the
Board to the Compensation Committee or the Board Affairs Committee.



  (m)   Open for Acceptance and Execution. The Executive acknowledges that the
terms of this Agreement have been open for acceptance and execution for at least
thirty (30) days during which time the Executive has considered whether or not
to accept this Agreement and consulted with an attorney of the Executive’s
choosing to advise the Executive regarding the same.

Signature Page Follows.

2

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and the
Company has caused these presents to be executed in its name on its behalf, all
as of the day and year first above written.

PAUL F. WALSH

/s/ Paul F. Walsh



    Paul F. Walsh

EFUNDS CORPORATION

/s/ Laura DeCespedes



    Name: Laura Decespedes

Its: EVP, Human Resources

3

EXHIBIT A

RELEASE

WHEREAS, Paul F. Walsh (“the Executive”) is an employee of eFunds Corporation, a
Delaware corporation (the “Company”);

WHEREAS, the Executive’s employment with the Company has been terminated
effective as of      ,     (the “Termination Date”);

WHEREAS, the Executive and the Company have previously entered into that certain
Retention Agreement, dated as of February 26, 2007 (the “Agreement”), pursuant
to which the Company has agreed to make certain payments to the Executive
following the termination of his employment;

WHEREAS, it is a condition to the Company’s obligation to make certain of the
payments provided for in the Agreement that the Executive execute, deliver and
not rescind this Release; and

WHEREAS, it is a condition to the effectiveness of this Release that the Company
in fact make such payments.

NOW, THEREFORE, IN CONSIDERATION OF THE FOREGOING, the Executive and the Company
hereby agree as follows:

1. Release.

(a) As consideration for the promises of the Company contained in the Agreement,
the Executive, for him and his successors and assigns, hereby fully and
completely releases and waives any and all claims, complaints, rights, causes of
action or demands of whatever kind, whether known or unknown or suspected to
exist by the Executive (collectively, “Claims”) which the Executive has or may
have against the Company and any company controlling, controlled by or under
common control with the Company (collectively with the Company, the “Controlled
Group”) and their respective predecessors, successors and assigns and all
officers, directors, shareholders, employees and agents of those persons and
companies (“the Released Parties”) arising out of or related to any actions,
conduct, promises, statements, decisions or events occurring prior to or on the
Termination Date, including, without limitation, any Claims based on or arising
out of the Executive’s employment with the Controlled Group and the cessation of
that employment; provided, however, that such release shall not operate (X) to
relieve the members of the Controlled Group of any obligation to indemnify the
Executive pursuant to the terms of the Company’s by-laws or pursuant to any
separate indemnification agreement in effect between the Company and the
Executive or (Y) to release any claim the Executive may have under any insurance
policy maintained by the Company and in effect on the date hereof; and,
provided, further, that the effectiveness of such release shall be suspended
until such time as the Company shall have fulfilled its obligation to make the
termination payments referenced under Subsections (ii), (iii), and (iv) of
Section 3(a) of the Agreement (it being understood and agreed that following the
fulfillment by the Company of such obligation, such suspension shall be lifted
and such release shall be fully effective and enforceable from and as of its
date of execution by the Executive); and provided, further, that the Executive
does not release the Company from the provisions of Sections 3 through 7 of the
Agreement, which shall remain in effect. The Executive further agrees that he
will not institute any legal proceedings against the Released Parties in respect
of any Claim. The Executive and the Company agree that, by signing this Release,
the Executive is not waiving any Claim arising after the Termination Date or by
reason of any breach of the Agreement.

(b) The Executive’s release of Claims is intended to extend to and include
Claims of any kind arising Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. §§ 2000e et seq., the Age Discrimination in Employment Act,
29 U.S.C. §§ 621 et seq., the Americans with Disabilities Act, 42 U.S.C.
§§ 12101 et seq., the Delaware Discrimination in Employment Act, Del. Code Ann.
Tit. 19, §§ 710-718, the Delaware Handicapped Persons Employment Protections
Act, Del. Code Ann. Tit. 19, §§ 720-728, the Arizona Civil Rights Act, Ariz.
Rev. Stat. §§ 41-1401, et seq., the Arizona Employment Relationship and
Constructive Discharge Law, Ariz. Rev. Stat. §§ 23-1501, et seq. and any other
federal, state or local statute, Executive Order or ordinance prohibiting
employment discrimination or otherwise relating to employment, as well as any
claim for breach of contract (other than any breach of the Agreement), wrongful
discharge, breach of any express or implied promise, misrepresentation, fraud,
retaliation, violation of public policy, infliction of emotional distress,
defamation, promissory estoppel, equitable estoppel, invasion of privacy or any
other theory, whether legal or equitable.

(c) The Executive has been informed of the Executive’s right to revoke this
Release insofar as it extends to potential claims under the Age Discrimination
in Employment Act by informing the Company of the Executive’s intent to revoke
this Release within seven (7) calendar days following the execution of this
Release by the Executive. The Executive has further been informed and
understands that any such rescission must be in writing and hand-delivered to
the Company or, if sent by mail, postmarked within the applicable time period,
sent by certified mail, return receipt requested, and addressed as follows:

eFunds Corporation
Portales II
4900 N. Scottsdale Road
Suite 1000
Scottsdale, AZ 85251
Attention: General Counsel

The Company and the Executive agree that if the Executive exercises the
Executive’s right of rescission, under this Section 1(c), the Company’s
obligations to make any termination payments to the Executive under Subsections
(ii), (iii), or (iv) of Section 3(a) of the Agreement shall be null and void.

2. Miscellaneous.

(a) The Executive may not assign or delegate any of the Executive’s rights or
obligations in respect of this Release and any attempted assignment or
delegation shall be void and of no effect. This Release is binding upon and
enforceable by the Company and the other members of the Controlled Group and
their respective successors and assigns and inures to the benefit of the
Executive and the Executive’s, heirs and executors. This Release is governed by
the substantive laws of the State of Delaware, without regard to its conflicts
of law rules.

(b) The failure of a party to insist upon strict compliance with any of the
terms, conditions or covenants expressed in this Release shall not be deemed a
waiver of such term, condition or covenant, or any other term, condition or
covenant, nor shall any waiver or relinquishment of any right or power under
this release on one or more times be deemed a waiver or relinquishment of such
right or power or any other right or power at any other time or times.

(c) Whenever possible, each provision of this Release will be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Release is held to be prohibited by or invalid under
applicable law, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Release.

(d) This Release may be executed in one or more counterparts, any one of which
need not contain the signatures of more than one party, but all such
counterparts taken together will constitute one and the same instrument.

(e) The Executive has been informed that the terms of this Release will be open
for acceptance and execution for thirty (30) days after the Termination Date,
during which time the Executive may consider whether or not to accept this
Release and consult with an attorney of the Executive’s choosing to advise the
Executive regarding the same. If the Executive does not execute this Release and
deliver the same to the Company by such date, the obligation of the Company to
make any termination payments under Subsections (ii), (iii), or (iv) of Section
3(a) of the Agreement shall be wholly null and void.

Signature Page Follows.

4

IN WITNESS WHEREOF, the Company and the Executive have hereunto set their hands
to this release as of the dates set forth below.

EFUNDS CORPORATION

Dated:

     

By:     

Its:     

Paul F. Walsh

Dated:

STATE OF      )

County of      )

Subscribed and sworn before me

This      day of      , 2     .

seal

Notary Public, State of

My Commission expires:

5

EXHIBIT B

DEFINITIONS

Capitalized terms used in the Retention Agreement by and between eFunds
Corporation, a Delaware corporation (the “Company”), and Paul F. Walsh (the
“Executive”), dated as of February 26, 2007 (the “Agreement”) that are not
elsewhere defined in the Agreement shall have the definitions set forth below:

1. “Cause” means:



  (i)   the willful and continued failure of the Executive to perform
substantially the Executive’s material duties (other than as a result of the
mental of physical illness of the Executive or any such failure as may allegedly
occur after the Executive issues a Notice of Termination for Good Reason
pursuant to Section 3(a) of the Agreement) for a period of thirty (30) days or
more after a demand for substantial performance is delivered to the Executive by
the Board which specifically identifies the manner in which the Board believes
that the Executive has not substantially performed the Executive’s material
duties;



  (ii)   the Executive engages in fraud or gross misconduct which is materially
and demonstrably injurious to the commercial interests of the Company; or



  (iii)   the Executive is convicted or pleads guilty or nolo contendre to
criminal misconduct constituting a felony or gross misdemeanor involving a
breach of ethics, moral turpitude or other immoral conduct which reflects
adversely upon the reputation or interests of the Company or its customers or
vendors or the Executive becomes subject to criminal sanctions that will prevent
the Executive from performing his duties in the ordinary course for a period of
time that is likely to exceed thirty (30) days.

2. “Competitor” means mean any entity (or, with regard to an entity which
engages in multiple lines of business, any division or subsidiary of such
entity) primarily engaged in the business of (1) processing debit, prepaid, ACH,
ATM or EBT transactions or providing software that allows others to process such
transactions, (2) providing data-based risk management, decision support,
collection services or customer relationship management products and services,
so long as the provision of such products and services is governed by the
Federal Fair Credit Reporting Act, 15 U.S.C. sections 1681 et. seq. (or any
successor provision), (3) or providing business process outsourcing services
(such as call centers or accounts receivable or payable processing). An entity,
or a subsidiary or division thereof, shall not be considered to be a Competitor
merely by engaging in the business of providing any of the foregoing products or
services if the revenues from one or more of such activities do not constitute
ten percent (10%) or more of the total revenues of such entity, division or
subsidiary. By way of example, if an entity maintains a subsidiary which derives
a ten percent (10%) or more of its revenues from debit transaction processing,
the Executive could not engage in any restricted Activity with respect to that
subsidiary. The Executive would not, however, be prohibited from engaging in any
restricted activity for another division or subsidiary of such entity so long as
the Executive’s relationship with such other division or subsidiary is not
maintained as a pretext designed to enable Executive to avoid compliance with
the spirit of the foregoing and the Executive does not engage in any restricted
activity with respect to the debit processing subsidiary during the restricted
period. Without limiting the generality of the foregoing, “Competitors” shall by
definition include such companies as Equifax, Experian, TransUnion, First Data
Corporation, Fiserv, TSYS and M&I.

3. “Disability” means a disability entitling the Executive to long-term
disability payments under the Company’s applicable long-term disability plan,
and in the absence of such a plan shall mean the inability of the Executive to
substantially perform the essential functions of the Executive’s position for a
period of sixty (60) or more consecutive days as a result of a mental or
physical illness.

4. “Good Reason” means:



  (i)   except with the Executive’s prior consent, the assignment to the
Executive of any significant duties inconsistent with the Executive’s status and
position as the Chief Executive Officer of the Company or any other action by
the Board which results in a material and ongoing diminution of the Executive’s
position and authority;



  (ii)   any failure by the Company to comply with any of the provisions of this
Agreement, other than an isolated failure not occurring in bad faith which is
remedied by the Company promptly after receipt of notice thereof given by the
Executive;



  (iii)   a requirement by the Company that the Executive maintain his principal
residence at a location outside of the Scottsdale, Arizona area as a condition
to his continued employment;



  (iv)   any request or requirement by the Company or the Board that the
Executive take any action or omit to take any action that is inconsistent with
or in violation of the Company’s ethical guidelines and policies or any
professional ethical guidelines or principles that may be applicable to the
Executive; or



  (v)   except with the Executive’s prior consent or as a result of a failure of
the stockholders of the Company to elect the Executive to the Board or any legal
or regulatory requirements applicable to the Company, the removal of the
Executive from the office of Chairman of the Board (it being understood and
agreed that the appointment by the Board of a Lead Director shall not be deemed
to constitute such a removal).

5. “Initial Retirement Date” means the date of the Company’s annual meeting of
stockholders in May 2011 (or if there is no such meeting in May 2011, May 31,
2011).

6. “Notice of Termination” means a notice communicated by any party seeking to
terminate the Executive’s employment during the Employment Period. Any Notice of
Termination shall (1) indicate the specific termination section in the Agreement
relied upon by the party giving such notice (or that the Executive’s employment
is being terminated by the Company without Cause or by the Executive without
Good Reason), (2) to the extent applicable, set forth in reasonable detail the
facts and circumstances claimed to provide a basis for the termination of the
Executive’s employment under the section of the Agreement so indicated and
(3) if the Termination Date is not the date of receipt of such notice, specify a
Termination Date (which date shall be not more than one hundred eighty
(180) days after the date of the Notice of Termination). A Notice of Termination
for Cause shall include a certified copy of a resolution to such effect duly
adopted by the affirmative vote of not less than three-quarters of the entire
membership of the Board. The failure by the Executive or the Company to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Disability, Good Reason or Cause shall not waive any right of the
Executive or the Company, as the case may be, from asserting such fact or
circumstance in enforcing their respective rights under the Agreement.

7. “Retirement” means any voluntary termination of the Executive’s employment
with the Company or any of its affiliates that occurs on or after the Initial
Retirement Date.

6

2.EXHIBIT C

CERTAIN ADDITIONAL PAYMENTS

A. Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any payment or benefit
(collectively, a “Payment”) received or to be received by the Executive (whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Company, but
determined without regard to any additional payments required under this Section
(A) would be subject to the excise tax imposed by Section 4999 or any successor
section) of the Internal Revenue Code of 1986, as amended (the “Code”) or any
interest or penalties are incurred by the Executive with respect to such or any
other excise tax (any such tax, together with any such interest and penalties,
are hereinafter collectively referred to as the “Excise Tax”), then the
Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount determined in accordance with this Exhibit C such that
after payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
Notwithstanding the foregoing provisions of this Exhibit C, if it shall be
determined that the Executive is entitled to a Gross-Up Payment, but that the
Executive, after taking into account the Payments and the Gross-Up Payment,
would not receive a net after-tax benefit of at least $50,000 (taking into
account both income taxes and any Excise Tax) as compared to the net after-tax
benefit the Executive would receive if the Gross-Up Payment were eliminated and
the Payments were reduced, in the aggregate, to an amount (the “Reduced Amount”)
such that the receipt of Payments would not give rise to any Excise Tax, then no
Gross-Up Payment shall be made to the Executive and the Payments, in the
aggregate, shall be reduced to the Reduced Amount. For purposes of determining
whether any of the Payments will be subject to the Excise Tax and the amount of
such Excise Tax, (i) all of the Payments shall be treated as “parachute
payments” (within the meaning of Section 280G(b) of the Code (or any successor
section)) unless, in the opinion of tax counsel (“Tax Counsel”) selected by the
Company and reasonably acceptable to the Executive, such payments or benefits
(in whole or in part) do not constitute parachute payments, including by reason
of Section 280G(b)(4)(A) of the Code, (ii) all “excess parachute payments”
within the meaning of Section 280G(b)(1) of the Code shall be treated as subject
to the Excise Tax unless, in the opinion of Tax Counsel, such excess parachute
payments (in whole or in part) represent reasonable compensation for services
actually rendered (within the meaning of Section 280G(b)(4)(B) of the Code) in
excess of the “base amount” (as defined in Section 280G(b)(3) of the Code)
allocable to such reasonable compensation, or are otherwise not subject to the
Excise Tax, and (iii) the value of any non-cash benefits or any deferred payment
or benefit shall be determined by the “Accounting Firm” (as hereinafter defined)
in accordance with the principals of Sections 280G(d)(3) and (4) of the Code.
For purposes of determining the amount of the Gross-Up Payment, the Executive
shall be deemed to pay federal income tax at the highest marginal rate of
federal income taxation in the calendar year in which the Gross-Up Payment is to
be made (determined by giving affect to the maximum loss of itemized deductions
that could be suffered by the Executive by virtue of his receipt of the Gross-Up
Payment) and state and local income taxes at the highest marginal rate of
taxation in the state and locality of Executive’s residence on the Termination
Date (or if there is no Termination Date, then the date on which the Gross-Up
Payment is calculated for purposes of this Exhibit C), net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes.

B. Subject to the provisions of Section (C), all determinations required to be
made under this Exhibit C, including whether a Gross-Up Payment is required and
the amount of such Gross-Up Payment and the assumptions to be utilized in
arriving at such determination, shall be made by a nationally recognized
certified public accounting firm designated by the Company and reasonably
acceptable to the Executive (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and the Executive within 15 business
days of the receipt of notice from the Executive that a Payment has been made or
will be required, as the case may be, or such earlier time as is requested by
the Company. All fees and expenses of the Accounting Firm shall be borne solely
by the Company. Any Gross-Up Payment, as determined pursuant to this Exhibit C,
shall be paid by the Company to the Executive within five days of the receipt of
the Accounting Firm’s determination. Any determination by the Accounting Firm
shall be binding upon the Company and the Executive. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which should have been made by the Company will not in fact
have been made (“Underpayment”). In the event that the Company exhausts its
remedies pursuant to Section (C), fails to pursue such remedies, or in any event
fails to obtain a final, non-appealable determination that no Excise Tax is due
and the Executive thereafter is required to make a payment of any Excise Tax,
the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Company to or
for the benefit of the Executive. For purposes of making all determinations and
calculations required by this Exhibit C, Tax Counsel and the Accounting Firm may
make reasonable assumptions and approximations concerning applicable taxes and
may rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Internal Revenue Code, provided that such
determinations and calculations must be based upon substantial authority (within
the meaning of Section 6662 of the Code).

C. The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the thirty (30) day period
following the date on which he gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:

1. give the Company any information reasonably requested by the Company relating
to such claim,

2. take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

3. cooperate with the Company in good faith in order to effectively contest such
claim, and

4. permit the Company to participate in any proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section (C)(4), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forego any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest and penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and, further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

D. If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section (C), the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section (C) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Executive of any amount
advanced by the Company pursuant to Section (C), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of thirty (30) days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

E. The Gross-Up Payment shall be made not later than the fifth day following the
Termination Date or other event causing the Gross-Up Payment; provided, however,
that if the amount of such Gross-Up Payment, and the limitation on such payments
set forth in Section (A) hereof, cannot be finally determined on or before such
day, the Company shall pay to the Executive on such day an estimate, as
determined in good faith by the Accounting Firm, of the minimum amount of such
Gross-Up Payment to which the Executive is clearly entitled and shall pay the
remainder of such payments (together with interest on the unpaid remainder (or
on all such payments to the extent the Company fails to make such payments when
due) at 120% of the rate provided in section 1274(b)(2)(B) of the Code) as soon
as the amount thereof can be determined but in no event later than the 30th day
after the Termination Date. In the event that the amount of the estimated
payments exceeds the amount subsequently determined to have been due, such
excess shall constitute an obligation of the Executive to the Company payable
immediately. At the time that payments are made under this Agreement, the
Company shall provide the Executive with a written statement setting forth the
manner in which such payments were calculated and the basis for such
calculations including, without limitation, any opinions or other advice the
Company has received from Tax Counsel, the Accounting Firm or other advisors or
consultants (and any such opinions or advice which are in writing shall be
attached to the statement).

7